Citation Nr: 0113887	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether a March 1989 rating decision, in which the RO denied 
the veteran a total disability evaluation based on individual 
unemployability (TDIU), should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to January 
1948, from May 1950 to August 1953, and from November 1953 to 
November 1968.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).   


FINDINGS OF FACT

1.  In March 1989, the RO denied the veteran entitlement to 
TDIU.

2.  The veteran initiated, but did not perfect, an appeal of 
the RO's March 1989 rating decision.  

3.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
RO in March 1989, or that the RO incorrectly applied 
statutory or regulatory provisions extant at that time such 
that the outcome of the claim would have been manifestly 
different but for the error. 


CONCLUSIONS OF LAW

1.  The March 1989 rating decision, in which the RO denied 
the veteran entitlement to TDIU, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  The March 1989 rating decision, in which the RO denied 
the veteran entitlement to TDIU, did not involve CUE.  38 
C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether a March 1989 rating 
decision, in which the RO denied the veteran TDIU, should be 
revised or reversed on the grounds of CUE. During the 
pendency of the veteran's appeal, new legislation was passed 
that enhances the VA's duties to notify a claimant of the 
evidence necessary to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102, 5103A).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  For instance, with regard 
to the duty to notify, the RO informed the veteran of the 
evidence needed to substantiate his claim in a letter dated 
January 2000 and a statement of the case issued in March 
2000.  With regard to the duty to assist, the RO afforded the 
veteran an opportunity to submit evidence and present 
testimony in support of his claim, and it obtained all 
evidence identified by the veteran as being pertinent to his 
claim.  In light of the foregoing, the Board's decision to 
proceed in adjudicating the veteran's claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In March 1989, the RO denied the veteran's claim of 
entitlement to TDIU.  The RO notified the veteran of this 
decision in April 1989.  The same month, the veteran 
initiated an appeal of the RO's March 1989 decision and, in 
response, the RO issued a statement of the case.  Thereafter, 
the veteran did not perfect his appeal by filing a 
substantive appeal; therefore, the RO's March 1989 decision 
is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(b), 20.1103 
(2000). 

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2000).  The United States Court of Appeals for 
Veterans Claims (the Court) has held that for there to be a 
valid claim of clear and unmistakable error either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied.  See Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc); Glynn v. Brown, 6 Vet. App. 
523 (1994); Mason (Sangernetta) v. Brown, 8 Vet. App. 44 
(1995); see also Crippen v. Brown, 9 Vet. App. 412, 421 
(1996) (Court recognized in Russell, Glynn and Mason that a 
viable claim of clear and unmistakable error must be premised 
on the RO's clear failure to consider certain highly 
probative evidence in the first instance versus asking that 
the Board reweigh or reevaluate the evidence reviewed by the 
RO in the prior final rating decision).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), 
en banc review denied, 6 Vet. App. 162 (1994).  

As previously indicated, the RO's March 1989 rating decision 
is final, and therefore, subject to collateral attack under 
the theory of CUE.  However, for the reasons that follow, the 
Board concludes that the RO's March 1989 decision did not 
involve CUE.

The veteran and his representative argue that a finding of 
CUE is warranted because the RO, in its March 1989 decision, 
based its denial of the veteran's TDIU claim on findings that 
are inconsistent with 38 C.F.R. §§ 4.16, 4.19 (1989) and did 
not apply regulatory criteria then in effect.  The findings 
to which the representative refer include: (1) The veteran 
and his wife are owners of a business; (2) The veteran 
indicated that his employment was terminated in September 
1988, but he still receives rental income and sharing of 
profits from his business; (3) The veteran is at an age where 
retirement can reasonably be expected; (4) The veteran cannot 
be considered as totally unemployable because he continues to 
be half owner of a business and derives income from the 
business.  

The veteran and his representative further argue that, in 
1989, there was no statutory or regulatory provision that 
restricted an award of TDIU because the claimant has 
investments that produced financial gain.  They assert that a 
TDIU determination in 1989 should have been based on a 
finding of whether the severity of a claimant's service-
connected disabilities rendered him unemployable.  They claim 
that, despite the fact that there was medical evidence of 
record in March 1989 establishing that the veteran was 
unemployable, the RO did not consider this evidence when it 
denied the veteran TDIU in March 1989.   

Statutory and regulatory provisions governing claims for TDIU 
have not changed substantively since 1989, when the RO denied 
the claim at issue.  In March 1989, these provisions provided 
that a total disability evaluation could be assigned where 
the schedular evaluation was less than total, when the 
disabled person was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there was only one 
such disability, this disability was ratable at 60 percent or 
more, or if there were two or more disabilities, there was at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1989).  
In determining whether unemployability existed, consideration 
was to be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (1989).  
Marginal employment was not to be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (1989).  

In its March 1989 decision, the RO acknowledged the veteran's 
contentions that he was no longer able to maintain his 
position as a television technician and that his employment 
was terminated in September 1988.  The RO then noted the 
following: (1) The veteran is service connected for 
arteriosclerotic heart disease, peripheral vascular disease 
with claudication, and lumbosacral strain and is receiving a 
combined disability evaluation of 80 percent; (2) The 
veteran's combined disability evaluation was increased in 
April 1988 based on the latest medical evidence; 
(3) The veteran and his wife are owners of a company; (4) The 
veteran continues to receive rental income and shares profits 
of his business; (5) The veteran is at an age where 
retirement can be expected; (6) While the veteran may not 
participate in the day-to-day technical aspects of the 
company, he continues to be a co-owner and officer of the 
company and derives income therefrom.  Based on these 
findings, the Board concluded that the veteran was not 
totally unemployable and denied his claim for TDIU.  

In its March 1989 decision, the RO indicated that it had 
considered VA examination reports of record and other reports 
and financial and employment information submitted by the 
veteran.  At the time of the RO's decision, the only medical 
evidence in the claims file consisted of VA examination 
reports dated from 1969 to 1988 and a VA hospital report 
dated 1969.  It is unclear whether the 1969 report 
constitutes one of the "other reports" submitted by the 
veteran.  Regardless, even assuming the RO failed to consider 
it, any such failure was harmless.  The findings noted 
therein would not have supported the veteran's claim.  The 
report shows that the veteran was admitted to the hospital in 
May 1969 for a possible myocardial infarction (subsequently 
not proven), and discharged in June 1969 with a physician's 
recommendation to return gradually to work after three weeks 
of convalescence.  In any event, the failure to specifically 
"discuss" each item of evidence in a "review" of the 
evidence of record has been held in the context of 
allegations of CUE in RO rating decision not to constitute 
CUE.  See Gonzales v. West, No. 00-7018 (Fed. Cir. July 12, 
2000). 

In light of the foregoing, the Board finds that the correct 
facts, as contained in the VA examination reports dated from 
1969 to 1988, the VA hospital report dated 1969, the 
veteran's financial and employment information, and his 
service medical and personnel records, were before the RO at 
the time it rendered its March 1989 rating decision.  The 
veteran does not claim, and the evidence does not establish, 
that the factual record available to the RO in March 1989 was 
either incomplete or incorrect.  Accordingly, the veteran's 
CUE claim is not sustainable on grounds that the correct 
facts, as known at that time, were not before the RO.

With regard to whether the RO properly applied the legal 
provisions then in effect, the Board notes that the RO did 
not specifically cite to statutory and regulatory provisions 
pertinent to TDIU claims.  That notwithstanding, the RO 
essentially addressed these provisions, albeit in a succinct 
manner, by finding that the veteran had a combined disability 
evaluation of 80 percent that did not render him 
unemployable.  The Board also notes that, by considering the 
veteran's age in determining whether his TDIU claim had 
merit, the RO failed to apply 38 C.F.R. § 4.19 (1989), which 
does not permit such consideration.  However, the RO's 
failure to specifically cite and apply all provisions 
pertinent to the veteran's claim is not the "kind of error . 
. . that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  38 C.F.R. § 20.1403(a) (1999).  Even 
assuming the RO had not considered the veteran's age and 
employment and financial information in making its 
determination, at the time the RO issued its rating decision, 
there was no evidence of record confirming the veteran's 
assertion that he was unemployable as a result of his 
service-connected disabilities.  

It is clear that the RO noted and weighed all evidence of 
record before making its decision.  The Board reminds the 
veteran that a mere misinterpretation of facts does not 
constitute CUE, see Thompson v. Derwinski, 1 Vet. App. at 
253, nor does a disagreement as to how information was 
weighed and evaluated.  See 38 C.F.R. 
§ 20.1403(d).  In the absence of the kind of error of fact or 
law which would compel the conclusion that the result would 
have been manifestly different but for the error, there is 
simply no basis upon which to find CUE in the RO's March 1989 
rating decision.  The veteran's claim must therefore be 
denied.


ORDER

CUE not having been shown, the veteran's claim for a revision 
or reversal of the RO's March 1989 decision is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

